Citation Nr: 0812859	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  05-00 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

2. Entitlement to service connection for a total disability 
rating for individual unemployability (TDIU).

3.  Entitlement to service connection for headaches secondary 
to PTSD.  

4.  Entitlement to service connection for hypertension 
secondary to PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to December 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).

The issues of service connection for hypertension and 
headaches are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The Board notes that the veteran was an inpatient for more 
than 21 days in November 2005, thereby entitling him to a 
temporary 100 percent rating under 38 C.F.R. § 4.29.  This 
matter is REFERRED to the RO for the appropriate action.


FINDINGS OF FACT

1.  Throughout the appeal period, symptoms of the veteran's 
PTSD, including intrusive thoughts, nightmares, 
hypervigilance, flattened affect, depression, and social 
isolation, have resulted in occupational and social 
impairment with reduced reliability and productivity.

2.  The veteran is service connected for one disability at 50 
percent, and there is insufficient evidence that the service-
connected disability renders the veteran unable to secure or 
follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but no 
higher, are met for PTSD.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9400 (2007).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In October 2005, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the claim 
for an increased initial rating and TDIU.  In March 2006, the 
AOJ sent a letter to the veteran providing notice of the 
effective date and disability rating regulations, in accord 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although these notice letters were sent prior to the initial 
adjudication of the claim for TDIU, the letters postdated the 
initial adjudication for the claim for the increased initial 
rating.  This claim was subsequently readjudicated without 
taint from the prior decision after the letters, however, and 
no prejudice is apparent from the record.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  VA has also done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits, such as obtaining medical records, providing VA 
examinations, and providing a personal hearing.  The Board 
notes that the veteran has reported receiving Social Security 
Administration (SSA) benefits, and although the RO made 
numerous attempts to obtain the records, the RO was unable to 
locate the records and so notified the veteran.  In August 
2007, the veteran submitted a statement reporting that the 
award of SSA benefits was based solely on his VA treatment 
records; he was never seen by a SSA doctor.  As the evidence 
already includes all relevant VA treatment records, the Board 
finds that the claims can be adjudicated without any 
prejudice, and the duty to notify and assist has been 
adequately satisfied.  

Increased Rating for PTSD

For historical purposes, it is noted that service connection 
was established for PTSD by the RO in a November 2003 
decision, based on a diagnosis of PTSD, the veteran's in-
service duty as a combat engineer, and the reported 
stressors, and a 30 percent disability evaluation was 
assigned based on a review of the relevant contemporaneous 
evidence of record.  In February 2005, the RO granted a 
temporary 100 percent evaluation from October 24, 2004, to 
December 31, 2004, due to the veteran's inpatient status at a 
PTSD treatment program; the veteran is otherwise rated at 30 
percent.  The veteran contends that his symptomatology merits 
a rating in excess of 30 percent.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating 
(such as in this case), consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the instant claim.

The evidence reports the veteran's consistent endorsement of 
symptoms such as anxiety, flashbacks, intrusive thoughts, 
decreased interest, nightmares, depression, decreased 
concentration, withdrawal and social isolation, irritability, 
anger, mood swings, insomnia, and sleep restlessness.  The 
evidence also reports that the veteran has been married for 
over 20 years, though the records indicate a consistent 
history of marital (and other interpersonal) stress, and that 
the veteran was employed until August 2005.  

A June 2002 VA treatment record reports that the veteran's 
affect was constricted, and his mood was dysphoric.  He had 
normal speech, normal psychomotor activity, no suicidal or 
homicidal ideation, organized thoughts, and intact cognition.  
The veteran reported that he could not function like he used 
to because of lack of sleep and fatigue.  A July 2002 VA 
treatment record reports that the veteran had an appropriate 
affect, anxious mood, and no suicidal or homicidal ideation.  
Thoughts were circumstantial.  A September 2002 VA treatment 
record reports that the veteran had appropriate mood and 
affect and normal speech, and the examiner noted that the 
veteran was well-oriented, articulate, relevant, and 
knowledgeable about current events.  Memory was good, and 
there were no signs of paranoia, delusions, suicidal or 
homicidal ideation, hallucinations, or a thought disorder.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 48.  A November 2002 VA treatment record 
reports that the veteran's affect was blunted, and his mood 
was dysphoric.  He was quiet and non-spontaneous.  There was 
no evidence of a thought disorder and no suicidal or 
homicidal ideation.  

A September 2003 VA examination record reports the veteran's 
history of generally avoiding people.  He also reported that 
he occasionally fought with people and that he had no love 
attachments, even with his own wife.  He stated that his wife 
had left him "on a number of occasions" because she feared 
being with him.  He denied avoiding reminders of Vietnam or 
combat, instead reporting that he was drawn to them.  The 
examiner stated that the veteran was fully oriented with 
relevant and goal-directed speech and no evidence of 
paranoia, hallucinations, delusions, or suicidal ideation.  
The veteran appeared to be mildly anxious with a mildly tense 
affect, though the examiner also noted that the veteran's 
affect and mood did not appear to become more intense when 
the veteran described traumatic events.  The examiner 
reported that the veteran had an invalid profile on the MMPI-
2 as a result of "gross overendorsement" of symptoms.  The 
examiner stated that the veteran "endorsed symptoms which 
[were] not endorsed by even hospitalized psychotic veterans" 
which indicated that the veteran "was grossly exaggerating 
his symptoms for secondary game."  The examiner added that 
it was likely that the veteran was also overendorsing his 
symptomatology on the Mississippi Combat scale, noting that 
the veteran produced a very high score, "far above the mean 
for combat veterans with PTSD."  The examiner assigned a GAF 
of 50 and stated that the veteran appeared to meet the 
criteria for "mild" PTSD, with mild social and industrial 
impairment.  

An August 2003 VA treatment record reports that the veteran 
had not been seen in nine months and the examiner stated that 
the veteran had probably not been compliant with his 
medications.  The veteran reported having increased stress, 
intrusive thoughts, insomnia, depression and nightmares.  The 
veteran also reported that he had struck his wife once and 
then asked her to leave for her own safety.  He denied any 
contemporaneous thoughts of harming anyone, and he reported 
that although he "has had some passing thoughts of self 
harm," he had no intent or plan.  The record notes that the 
veteran's affect was constricted, and mood was dysphoric.  
Thoughts were organized.  An October 2003 VA treatment record 
reports the veteran's history that his wife refused to live 
with him until he restarted his medication.  The veteran also 
reported that he had been off work for two months because his 
blood pressure medication made him too sleepy."  The record 
notes that the veteran's affect was constricted, and his mood 
was dysphoric.  There was no suicidal or homicidal ideation, 
and thoughts were organized.  The veteran reported that, 
since he resumed his medication, he was doing better, with 
less depression and irritability, improved sleep, and no 
thoughts of self-harm or harming others.

A November 2003 statement from the veteran reports his first 
history of thoughts of suicide or homicide, though it is 
unclear whether these thoughts occurred during Vietnam or at 
the time of the statement.  

In October 2004, the veteran entered a VA PTSD inpatient 
treatment program.  The entrance records indicate that 
veteran's history of intermittent depression ("50% of the 
time") and a negative history as to having close friends or 
a community support system other than his spouse and having 
hobbies or doing anything enjoyable.  The veteran also stated 
that his anger created problems in his relationships with 
others.  He denied having homicidal or suicidal ideation.  A 
November 2004 inpatient record reports that the veteran was 
dressed appropriately and displayed good eye contact, 
generally broad affect, clear thought processes, and fluid 
and logical speech.  The veteran was fully oriented, and 
screens for attention, judgment, and memory were within 
normal limits.  He denied hallucinations and suicidal intent, 
and no delusions appeared present.  The veteran displayed 
moderate difficulty on a task requiring abstract reasoning.  
The examiner noted that the veteran met the criteria for 
reexperiencing, avoidance, and arousal, and he stated that 
the veteran's response to a brief depression screen was 
consistent with a severe level of depression symptoms.  The 
examiner diagnosed the veteran with PTSD and depression, and 
assigned a GF of 48.  A subsequent November 2004 inpatient 
record reports the examiner's opinion that the veteran's PTSD 
was chronic but that the veteran may return to work after 
discharge.  The December 2004 discharge summary record 
reports that the veteran "appeared to be slightly motivated 
to participate in" the program, and it noted that the 
veteran interacted appropriately with peers and staff.  The 
record notes that the veteran was "not at all to minimally 
successful" in completing the mental awareness portion of 
the treatment plan."

March 2005 VA treatment records report that the veteran had 
been irregular in taking his medications and that he 
continued to have nightmares, depression, amotivation, lack 
of energy, and intrusive thoughts.  Affect was blunted, mood 
was dysphoric, and the veteran's thoughts were slow and non-
spontaneous.  The veteran denied suicidal or homicidal 
ideation.  

A VA examination was conducted in April 2005.  The record 
indicates that, during the examination, the veteran sat with 
his head to the side and kept his eyes closed so that he 
appeared to be asleep.  The examiner noted that the veteran 
was not sleeping, however.  The examiner stated that the 
veteran periodically mumbled or responded briefly to 
questions posed, and there were prolonged periods of no 
response from the veteran.  The only time that the veteran 
had a period of no response, however, was when the examiner 
tried to ask calculations and memory of problems.  
Additionally, the examiner reported that when he gave a 
moment of initial silence, the veteran stated "we got 
snipers in the bushes," and the record notes that the 
veteran later made additional Vietnam-centric comments.  When 
asked what the date was, the veteran initially reported that 
it was May 1969 (which was his date of entry to the military) 
and then he corrected himself, stating it was May 1972.  The 
veteran then said "it's going to be a bad one, incoming now, 
watch out guys."  The examiner noted that there was no 
arousal when the veteran talked about the "incoming," and 
the examiner added that the veteran never appeared aroused or 
anxious, and although the phone range multiple times and the 
door opened behind the veteran, the veteran never had a 
startle response.  

The veteran's wife reported that the veteran had not worked 
since his discharge from the inpatient program and that he 
had had problems on the job before his inpatient treatment 
because he was out of contact with reality and thought he was 
back in Vietnam.  She added that this lack of contact was 
manifested by the veteran's headaches, shaking, and talking 
about nonsense.  She reported that the veteran only made 
sense when talking about the military, and she stated that 
every night the veteran talked about being attacked and 
taking cover and that he often talked to himself all day, 
without responding to others.  

The examiner stated that a "careful review" of the records 
indicated that the veteran was exaggerating his symptoms.  
The examiner noted that the veteran's symptoms were all based 
on self-report and that the veteran presented himself as 
having the highest possible level of symptoms on all 
applicable surveys/tests.  The examiner noted that the 
veteran's entrance scores (for the inpatient program) were 
"in most incidents as high as possible and significantly 
beyond the mean of the other patients."  He stated that 
after two months in the PTSD program, the veteran continued 
to exaggerate symptoms as much as possible and had displaced 
no psychological desire for change or improvement in any area 
while in the program and at times directly made fun of 
activities that had been initiated as therapy in the program.  
The examiner added that over the several months in the 
program, psychotic behavior was not documented, and evidence 
of severe arousal or dissociative episodes was not 
documented.  The examiner stated that the examination session 
could be explained by a dissociative episode, but he did not 
believe so since such episodes are usually limited and the 
veteran's wife had reported that the veteran had been in that 
state since his discharge from the program.  The examiner 
also emphasized that the veteran gave no signs of anxiety or 
hyperarousal, to include when reporting potentially traumatic 
events or when the door opened suddenly.  The examiner 
diagnosed the veteran with malingering.  

Subsequently in April 2005, the veteran underwent a VA 
neurological examination.  The Board notes that the 
examination record indicates that the veteran was coherent, 
had normal speech, and was oriented to person, place, and 
time.  

A June 2005 VA treatment record reports the veteran's history 
of irritability, depression, low motivation, loss of 
interest, limited social activity, and sleep disturbances.  
The veteran reported that he had not worked in a year.  
Affect was blunted, and mood was dysphoric.  The examiner 
noted that there was no suicidal or homicidal ideation, and 
thoughts were organized.  August 2005 VA treatment records 
report that the veteran was oriented to time and place, 
cooperative, and adequately groomed with good hygiene.  Mood 
and affect were depressed.  There were no signs or symptoms 
of a thought disorder, and the veteran denied suicidal 
ideation, though he reported that he "sometimes ha[d] 
thoughts that things [were] not worth it."  An October 2005 
VA treatment record reports the veteran's history of thoughts 
of suicide with no plan.  

In November 2005, the veteran began a six week inpatient PTSD 
program.  The inpatient records report the assignment of GAF 
scores of 45 and findings of mildly dysphoric or euthymic 
mood and appropriate affect.  Group session records note that 
the veteran was attentive and supportive of the other group 
members, and a December 2005 inpatient record reports that 
the veteran was fully oriented.  

In March 2005, the veteran was admitted for three days based 
on a reported increase in PTSD symptoms since his discharge 
from the inpatient program.  The veteran reported that he 
would get angry and irritable for no reason and had trouble 
controlling his anger.  He added that feared hurting himself 
or others, and he stated that he had been verbally and 
physically violent to his wife.  He also stated that he shot 
his dog a week earlier because it was barking too much.  The 
veteran reported that he then gave his gun to his wife 
because he feared harming someone else.  The inpatient 
records all note that the veteran was clean and neatly 
dressed with full orientation.  Additionally, memory was 
intact; concentration and attention were "good;" judgment 
and insight were generally fair to good; there were no signs 
of poor impulse control or disordered perception; and 
thoughts and speech were normal.  There was also no evidence 
of delusions or hallucinations, and the veteran denied 
homicidal ideation and suicidal plans, though he reported 
that he had suicidal ideation and, on admission, he reported 
"vague homicidal thoughts" and hearing voices.  The records 
also note that the veteran's affect was generally blunted or 
flat, though affect improved over the three days so that it 
was full by discharge.  The veteran was assigned GAF scores 
of 35.  

Subsequent March, April, and May 2006 VA treatment records 
report that the veteran's speech was clear and normal in 
tone; there was no psychomotor agitation or retardation; 
thoughts were normal; cognitive function was intact; affect 
was congruent; insight and judgment were good; and memory, 
attention, and concentration were intact.  The veteran had 
good contact with reality, and there was no evidence of 
delusions, preoccupations, or suicidal ideation.  
Additionally, the veteran was noted to be well-groomed, 
alert, and oriented to time, place, and person, and he 
reported that he no longer had thoughts of harming himself or 
others.  The records report GAF scores of 35 (March 2006) and 
45 (May 2006).  

A July 2006 VA treatment record reports the veteran's history 
of chronic nightmares and intrusive thoughts, and he reported 
that he was thinking of leaving his wife.  Affect was 
blunted, and mood was dysphoric.  The veteran denied suicidal 
and homicidal ideation, and his thoughts were organized.  A 
GAF score of 45 was assigned.  September 2006 VA treatment 
records indicate that the veteran was alert, oriented to time 
and place, and had a negative history as to suicidal or 
homicidal ideation, and the treatment records, which date 
approximately 30 minutes apart, indicate an initial finding 
of appropriate affect and a subsequent finding of blunted 
affect.  GAF scores of 45 were assigned.  A December 2006 VA 
treatment record reports that the veteran had a flat affect, 
impoverished thoughts, and slow and non-spontaneous speech.  
He denied suicidal and homicidal ideation, and cognition was 
intact.  A GAF score of 45 was assigned.  

A November 2007 VA examination record reports the veteran's 
history of nightmares, disturbed sleep, and flashbacks.  He 
reported that he liked to be alone and did not have any 
friends, and he stated that he felt threatened when in 
crowds.  The veteran also reported that he felt depressed 
most of the time, though he denied thoughts of suicide.  The 
record notes that the veteran and his spouse were asked about 
his behavior during the April 2005 examination, and the 
veteran's spouse reported that he was on medication that made 
him "like a zombie" and that he was unresponsive because he 
was asleep.  The examiner noted that the veteran was fully 
oriented; speech and voice level were within normal limits; 
thought processes were logical and goal directed; and contact 
with reality was sound and intact.  There was no indication 
of hallucinations and no observable memory deficits.  The 
examiner noted that the veteran reported that he was afraid 
to come to the VA because "the security [was] inadequate," 
but the examiner stated that the veteran did not appear to be 
afraid or uncomfortable.  The examiner believed that the 
veteran had some mild to moderate, but not extreme, 
exaggeration of symptoms.  He added that although the veteran 
did have PTSD symptoms, he did not appear to have any 
increase in symptomatology.  The examiner assigned a GAF 
score of 50.  The examiner noted that by the veteran's 
history, he was isolated from family members and friends and 
it is hard for him to maintain good social connections.  

A February 2008 personal hearing transcript reports the 
veteran's spouse's testimony that the veteran got severe mood 
swings, was verbally abusive at times, and was forgetful, and 
she added that his grooming was getting worse.  She also 
testified that she believed the veteran stopped working due 
to psychiatric problems because he could not get along with 
the employees on the job.  She denied a history of physical 
abuse.  Additionally, she testified that although she and the 
veteran had been married for 25 years, she was more like his 
caretaker than his wife.  

Under the rating criteria for mental disorders, a 50 percent 
rating is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, judgment, thinking or mood, due to symptoms 
such as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The "such symptoms as" language of the diagnostic codes for 
mental disorders in 38 C.F.R. § 4.130 means "for example" 
and does not represent an exhaustive list of symptoms that 
must be found before granting the rating of that category.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
However, as the Court also pointed out in that case, 
"[w]ithout those examples, differentiating a 30% evaluation 
from a 50% evaluation would be extremely ambiguous."  
Id.  The Court went on to state that the list of examples 
"provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

Initially, the Board notes that the veteran was hospitalized 
for more than 21 days in November 2005, thereby entitling him 
to a temporary 100 percent rating under 38 C.F.R. § 4.29.  
This matter has been referred to the RO so effective dates 
can be established.  For the remainder of the appeal, the 
Board finds that the evidence warrants a rating of 50 
percent, but no higher, based on the evidence of flat affect 
and social impairment.  A rating in excess of 50 percent is 
not warranted, however, as symptomatology does not rise to 
the level contemplated by the rating criteria.  The Board 
initially notes that the veteran has been predominantly 
assigned GAF scores of 45, which corresponds to "serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (i.e. few friends, unable 
to keep a job)."  GAF scores, like an examiner's assessment 
of the severity of the condition, must be considered in light 
of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned  See 38 
C.F.R. § 4.126(a).  This is due, in part, because the scores 
and assessments are generally based on the veteran's symptoms 
that particular day, rather than based on any long-term 
symptomatology.  

The veteran's symptomatology does not approximate the 
criteria for a rating in excess of 50 percent.  The evidence 
of record does not indicate that the veteran has panic 
attacks or obsessional ritual; the treatment records 
consistently report full or near-full orientation; and the 
evidence generally indicates negative findings and histories 
as to impaired speech, judgment, insight, impulse control, 
thought processes, hallucinations, and suicidal or homicidal 
ideation.  Additionally, although the veteran's wife 
testified that his grooming was getting "worse," the 
treatment records consistently note that the veteran was 
well-groomed and neat in appearance; the record does not 
indicate that the veteran is completely neglecting his 
appearance and hygiene.  The Board notes that the evidence 
indicates that the veteran has significant social impairment; 
an evaluation may not be solely assigned on the basis of 
social impairment, however.  See 38 C.F.R. § 4.126(b).  In 
this case, the veteran's symptoms on the whole, as reported 
by the medical records, his statements, and his wife's 
testimony, are not consistent with the disability picture 
created by the higher rating; consequently, a higher rating 
must be denied.  

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  

The veteran is only service connected for PTSD, and based on 
the Board's decision above, PTSD is rated at 50 percent.  
Because the veteran's rating has never reached 60 percent, 
TDIU is only available if the veteran has been rendered 
unemployable solely due to the service-connected disability 
regardless of the total rating percentage currently assigned.  
In other words, TDIU is only available if an extraschedular 
rating is warranted.

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  For a veteran to prevail on a 
claim for a total compensation rating based on individual 
unemployability on an extraschedular basis, the record must 
reflect some factor which takes the case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The evidence of record does not indicate that an 
extraschedular rating is warranted.  While the service-
connected PTSD has been found to cause some economic 
inadaptability and "affect some work functioning", this 
affect is taken into account in the evaluation assigned, and 
the evidence of record includes no findings of 
unemployability due to PTSD.  A review of the record 
indicates that the veteran has not worked since retiring in 
August 2005.  Although the veteran and his spouse have 
reported that the veteran stopped working because his PTSD 
caused him to not get along with other people, records 
preceding and contemporaneous with the veteran's retirement 
indicate that the veteran retired because of increased 
drowsiness due to insomnia and medications.  See, e.g., June 
and November 2002 VA treatment records (drowsiness and 
insomnia interfering with employment); October 2005 Geeter 
statement.  The October 2005 statement, which is from a 
registered nurse, reports that the veteran retired because of 
"severe side effects (i.e. drowsiness, inability to 
concentrate) from prescribed medication."  It is unclear 
whether this "finding" was the nurse's opinion or merely a 
recitation of the veteran's history, but, even assuming the 
letter reflected the nurse's medical opinion, there is no 
competent evidence that PTSD medication, rather than an 
alternate medication, resulted in these side effects.  

Although the veteran (and his spouse) has reported that he is 
unable to work due to his PTSD, the Board points out that as 
a layperson, the veteran (or his spouse) is not competent to 
offer a competent medical opinion in this regard.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
this case, the competent medical evidence does not indicate 
that the veteran is unable to work because of his PTSD 
symptomatology or medication; consequently, the Board finds 
that referring the claim to the Director of Compensation for 
extra-schedular consideration (as directed by 38 C.F.R. 
§ 4.16(b)) is not warranted.



ORDER

A rating of 50 percent, but no higher, for the veteran's PTSD 
is granted.

TDIU is denied.


REMAND

Further development is needed on the claim of service 
connection for headaches.  The evidence of record reports the 
veteran's history of headaches, which he has attributed to 
medication prescribed for either PTSD or hypertension, and an 
examiner's finding that the headaches were "probably stress-
related."  See November 2005 VA treatment record.  The Board 
notes that a VA neurological examination was conducted in 
April 2005, but a nexus opinion was not provided.  Based on 
the veteran's longstanding history of headaches and the 2005 
examiner's finding, an opinion should be obtained to 
determine if the veteran has chronic headaches secondary to a 
service-connected PTSD (or its medication).  See 38 U.S.C.A. 
§ 5103A(d).  

Further development is also needed on the claim of service 
connection for hypertension.  The Board initially notes that 
although the RO has considered the matter on a direct basis, 
the veteran has never been provided the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for a claim of 
direct service connection.  This should be done.  
Additionally, a VA medical opinion should be obtained as to 
whether the veteran's hypertension was incurred in service or 
was caused or aggravated by his service-connected PTSD.  See 
38 U.S.C.A. § 5103A(d).  


Accordingly, the case is REMANDED for the following action:

1. The AMC should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159.  
In particular, the AMC should 

2.  The AMC should then return the claims 
folder to the examiner who conducted the 
November 2007 VA mental examination (or, 
if unavailable, to another appropriate VA 
reviewer).  In an addendum, the reviewer 
should provide an opinion as to whether 
the veteran's service connected PTSD (and 
any associated side effects due to 
medication) produces an impairment so 
severe that it would be impossible for 
the average person to follow a 
substantially gainful occupation.  A 
rationale for any opinion offered is 
requested.  

3.  The AMC should also schedule the 
veteran for an examination to determine 
the nature and etiology of the reported 
headaches.  The examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not (i.e., to at least 
a 50 percent degree of probability) that 
the veteran's headaches are causally 
related to his PTSD, to include as a side 
effect of PTSD medication.  All testing 
deemed necessary by the examiner should 
be performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.  

4.  The AMC should also obtain a medical 
opinion from an appropriate medical 
professional as to whether it is at least 
as likely as not that the veteran's 
hypertension had its onset in service or 
was caused or aggravated by the service-
connected PTSD.  A rationale for this 
opinion should be provided, and review of 
the claims folder should be acknowledged.  
If it is not possible to provide an 
opinion based on the evidence of record, 
further examination(s) should be 
conducted as required.  

5.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


